Case 3:18-md-02843-VC Document 563-1 Filed 11/04/20 Page 1 of 5




  PLAINTIFFS’ EXHIBIT A
        Case 3:18-md-02843-VC Document 563-1 Filed 11/04/20 Page 2 of 5

                                             Exhibit A


                      Plaintiffs’ Proposal Regarding Search String Negotiations,
                                    RFPs and Other Sources of ESI
       1.      Disputes regarding custodians in Groups 1-4. With respect to search strings to

be run for custodians in Groups 1-4 as to which the parties have not yet agreed on custodians, no

later than November 9th, Plaintiffs will identify no more than 10 custodians and the search

strings among the agreed upon strings that Plaintiffs propose to be run for each custodian.

Plaintiffs will explain in writing why these search strings should be run for each custodian. The

parties will meet and confer on November 10th and 12th. To the extent that any dispute remains

as to the search strings to be applied to the 10 custodians, the parties will submit briefing by

November 18th.

       2.      Facebook will make a new proposal for Groups 5-8. Within 10 days of the

parties’ reaching agreement on the search string negotiation process, Facebook will make a

revised search string proposal (with hit counts, including unique hits, for each search string and

by custodian, with the total hit counts deduplicated as to custodians in Groups 1-4) for the

custodians in Groups 5-8. In connection with its search term proposal, Facebook will identify

the custodians by Group (i.e., Group 5, Group 6) against whose files each proposed string should

run. Facebook’s proposal will not revise any strings to which the parties agreed or the Court

ordered for the prior custodians in Groups 1-4. If Facebook’s proposal excludes any such

strings, it will explain in writing why the string is not included. Any string Facebook proposes
that was not agreed to or ordered by the Court will come from Facebook’s prior proposal for the

remaining custodians. Facebook will also explain in writing and with particularity why any such

string is appropriate for the proposed custodians.

       3.      Plaintiffs will make a counterproposal, also based on the Court’s Order. Within

10 days of receiving Facebook’s proposal, Plaintiffs will make any counterproposal, which may

include any strings to which the parties agreed or the Court ordered for the prior custodians in

Groups 1-4, but which Facebook did not include in its proposal. Plaintiffs’ counterproposal will

not revise any strings to which the parties agreed or the Court ordered for the custodians in
        Case 3:18-md-02843-VC Document 563-1 Filed 11/04/20 Page 3 of 5




Groups 1-4. In addition, Plaintiffs’ counterproposal shall include no more than 35 new strings.

For any string proposed by Plaintiffs that is not being run against the custodians in Groups 1-4,

Plaintiffs will explain in writing (i) why the string is needed in addition to Facebook’s proposed

strings, and (ii) why the string is appropriate for the proposed Group. If Plaintiffs ask Facebook

to run a string proposed by Facebook against the files of additional custodian groups, Plaintiffs

will explain in writing and with particularity why the particular string should be run against the

files of each additional Group. Within 5 days of receiving Plaintiffs’ proposal, Facebook will

generate hit counts on Plaintiffs’ counterproposal (including unique hits) for each search string

and by custodian, with the total hit counts deduplicated as to custodians in Groups 1-4.

       4.      Facebook will provide its response to Plaintiffs’ counterproposal. Within 10
days of the delivery of hit counts on Plaintiffs’ counterproposal, Facebook will provide its

response to Plaintiffs’ counterproposal, including hit counts for each string. For any search

string proposed by Plaintiffs that Facebook does not accept, Facebook will explain in writing and

with particularly the rationale for its rejection. Similarly, Facebook will explain in writing and

with particularity its reasoning for declining to run strings against additional custodian groups

proposed by Plaintiffs.

       5.      The parties will meet and confer for one week before making their best and

final offers. The parties will meet and confer about the competing search string and custodian

proposals for no more than one week. Each party will then make its best and final offer, within 5

days of which Facebook will provide updated hit counts based on the parties’ competing

proposals. Within 3 business days thereafter, the parties will decide which strings (and custodian

groups) they will accept, and which they will dispute and submit to the Court. The parties shall

make no further revisions to these strings. Within 5 business days thereafter, Facebook will

provide updated hit counts based on the parties’ competing proposals. Consistent with the

Court’s guidance and to assist the parties in resolving remaining disputes, the parties will

negotiate a process for statistical sampling of a reasonable number of disputed terms, consistent

with the ESI Protocol.


                                                 2
        Case 3:18-md-02843-VC Document 563-1 Filed 11/04/20 Page 4 of 5




        6.     The parties will submit disputed strings to the court. Within seven days of

completing statistical sampling, the parties will present disputed strings to the Court in the same

format as their prior search string submissions, with each party limited to one page of narrative

per string.

        5.     The Parties will Resume Negotiations as to Remaining RFPs. Plaintiffs will

identify by November 13 the RFPs for which search terms are appropriate that remain to be

negotiated. By November 24, Facebook will make a search term proposal for those RFPs. The

parties will follow the same process for negotiations for these terms as set forth above. Also by

November 13, Facebook will provide a proposed timeline for completion of targeted collections

of responsive documents for RFPs for which targeted collections are appropriate (i.e., RFPs 14-

17, 37-51, 60, and 61), or will identify those RFPs for which it declines to collect documents.

The parties will utilize the procedures set forth in the Stipulation and Order on Discovery

Dispute Resolution Procedures entered by the Court on March 31, 2020 to resolve disputes as to

RFPs for which targeted collections are appropriate.

        6.     Other Sources of ESI. Pursuant to the Search Term Protocol negotiated by the
parties, Facebook has identified sources of relevant ESI for which it has not proposed that search

terms be applied. During the parties’ meet and confers, Facebook indicated that it would be

individually reviewing content in these sources to identify responsive materials. By November

20, Facebook will provide a proposal for collecting and producing responsive information from

the sources of ESI that Facebook has identified and to which it does not intend to apply search

terms, including but not limited to:

        a.     Local files
        b.     DropBox
        c.     Google Drive
        d.     Quip
        e.     Internal Tasks
        f.     One Drive
        g.     FB Workplace Groups
        h.     FB Wikis
        i.     Zoho


                                                 3
        Case 3:18-md-02843-VC Document 563-1 Filed 11/04/20 Page 5 of 5




       j.      G Suite
       k.      Sharepoint
       l.      Hive
The parties will utilize the procedures set forth in the Stipulation and Order on Discovery

Dispute Resolution Procedures entered by the Court on March 31, 2020 to resolve disputes as to

documents collected from other sources of ESI.

   7. Deadlines. The parties will use their best efforts to meet each of the deadlines set forth

above. The parties recognize, however, that certain deadlines in this proposal may interfere with

upcoming holidays. To the extent a deadline conflicts with a holiday, the party to which the

deadline applies will raise the conflict as early as possible, and the parties will work in good faith

to extend appropriate professional courtesies.




                                                  4
